        Case 2:19-cv-06182-DSF-PLA Document 11 Filed 07/24/19 Page 1 of 1 Page ID #:96




                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA
JANET GARCIA, ET AL.                                                      CASE NUMBER


                                                                                             CV 19-6182 CAS(PLAx)
                                        PLAINTIFF(S)/PETITIONER(S)
                                   v.
CITY OF LOS ANGELES, ET AL.                                                        ORDER TO REASSIGN CASE DUE TO
                                                                                     SELF-RECUSAL PURSUANT TO
                                   DEFENDANT(S)/RESPONDENTS(S)
                                                                                        GENERAL ORDER 19-03


        The undersigned Judge, to whom the above-entitled case was assigned, is hereby of the opinion that he
or she should not preside over said case, by reason of (please use additional sheets if necessary) :
the Judge's husband is a member of the Board of Directors and advisor to the Legal Aid Foundation of Los Angeles.




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 19-03.
         This self-recusal has been Ordered:
               ✔ within 120 days of the Court being assigned said case.

                   after 120 days of the Court being assigned said case.

         July 24, 2019
         Date                                                                 United States District Judge/Magistrate Judge



                                             NOTICE TO COUNSEL FROM CLERK


        This case has been reassigned to Judge                  Dale S. Fischer                                   . On all documents
subsequently filed in this case, please substitute the initials          DSF                              after the case number in
place of the initials of the prior judge so that the case number will read:                           2:19-cv-06182 DSF(PLAx)          .

         This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge         Statistics Clerk


CV-52 (03/19)                   ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 19-03
